DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 1, 9-10, and 13 and the cancellation of claim 8 in the response filed April 8, 2022, are acknowledged by the Examiner.
Claims 1-6, 9-19, and 21-22 are pending in the current action. 
Response to Arguments
In response to Rejections under 35 USC 112b
Applicant’s amendment to claims 9-10 have overcome the 112b rejections, they are therefore withdrawn. 
In response to Rejections under 35 USC 103
Applicant's arguments filed April 8, 2022, have been fully considered but they are not persuasive. 
With respect to claim 1, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., connectors with central channels formed by elastic members) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Strong/Cleary does not disclose the amended claim limitations, Examiner disagrees. Cleary teaches a backstop 17 secured to the upper dental tray (Fig 4, Fig 3, hinge 16 with backstop 17 indirectly attached to upper dental system 42/38), the backstop comprising an engagement surface facing posteriorly towards the laterally extending support (Annotated Fig 4, Fig 3, back stop 17 shown to have a posterior facing surface when in the mouth of a user); and a backstop secured to the lower dental tray (Fig 6, backstop 26), the backstop comprising an engagement surface facing anteriorly towards the laterally extending support (Fig 3, Fig 8, upper surface of backstop 26 interpreted to be anterior facing when in the angled mouth of a user as shown in Fig 3), wherein the backstop is spaced apart from the laterally extending support (Fig 6, engagement surface 32). The limitations are met.
With respect to claim 1, Applicant argues that Strong/Cleary does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
Strong remains the primary reference as it continues to share structural and functional characteristics with the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 95 recites “fit over the flange and to place the post within the interior channel of the connector”, but there are multiple flanges, posts, interior channels, and connectors introduced in the claim 1. It is unclear as to which flanges, posts, interior channels, and connectors the claim is referring, for the sake of compact prosecution Examiner will interpret the flanges, posts, interior channels, and connectors to be in reference to each of the introduced flanges, posts, interior channels, and connectors.
Claims 2-6, 9-19, and 21-22 are rejected due to their dependence on a rejected claim above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strong (US 6526982) in view of Cleary (US 5980247) and in view of Baratier et al (US 2014/0326253).
With respect to claim 1, Strong discloses An oral appliance for treating snoring and/or sleep apnea in a subject (Fig 2, col 1 ln 10-15), comprising: an upper dental tray having an anterior portion, a posterior portion, a right side, a left side, a buccal side, a lingual side, and an exterior surface (Annotated Fig 2), the upper dental tray comprising: a receptacle bounded by the inner surface of the upper dental tray for receiving the subject's maxillary dentition (col 2 ln 50-55, each tray with a respective dentition cavity 26); a right side connector mount attached to the right side exterior surface of the upper dental tray on the buccal side of the upper dental tray (Fig 2, right side connector mount 30a), wherein the right side connector mount comprises: a laterally extending support having a proximal end and a distal end (Fig 3, all connector mounts 30 with an extending support having a distal end 42 and proximal end 40), wherein the proximal end is secured to upper dental tray and comprises a post, and wherein the distal end comprises a flange (Fig 3, proximal end 40 attached to tray and distal end having flange 42, with a post extending between); and a left side connector mount attached to the left side exterior surface of the upper dental tray on the buccal side of the upper dental tray (Fig 2, left side connector mount 30b), wherein the left side connector mount comprises: a laterally extending support having an outer surface, a proximal end and a distal end (Fig 3, all connector mounts 30 with an extending support having a distal end 42 and proximal end 40), wherein the proximal end is secured to upper dental tray and comprises a post, and wherein the distal end comprises a flange (Fig 3, proximal end 40 attached to tray and distal end having flange 42, with a post extending between); a lower dental tray having an anterior portion, a posterior portion, a right side, a left side, a buccal side, a lingual side, and an exterior surface (Annotated Fig 2), the lower dental tray comprising: a receptacle bounded by the inner surface of the lower dental tray for receiving the subject's mandibular dentition (col 2 ln 50-55, each tray with a respective dentition cavity 26); a right side connector mount attached to the right side exterior surface of the lower dental tray on the buccal side of the lower dental tray (Fig 2, right side connector mount 30d), wherein the right side connector mount comprises: a laterally extending support having an outer surface, a proximal end and a distal end (Fig 3, all connector mounts 30 with an extending support having a distal end 42 and proximal end 40), wherein the proximal end is secured to lower dental tray and comprises a post, and wherein the distal end comprises a flange (Fig 3, proximal end 40 attached to tray and distal end having flange 42, with a post extending between); and a left side connector mount attached to the left side exterior surface of the lower dental tray on the buccal side of the lower dental tray (Annotated Fig 2, left connector mount 30c), wherein the left side connector mount comprises: a laterally extending support having a proximal end and a distal end (Fig 3, all connector mounts 30 with an extending support having a distal end 42 and proximal end 40), wherein the proximal end is secured to lower dental tray and comprises a post, and wherein the distal end comprises a flange (Fig 3, proximal end 40 attached to tray and distal end having flange 42, with a post extending between); a right side connector having a proximal end, a distal end, an inner surface, an outer surface, an upper surface, a lower surface, a first lateral side, a second lateral side, -4-PATENTSML-1O1OUSan interior channel between the first lateral side and the second lateral side (Annotated Fig 2, Fig 1, Annotated Fig 1, right side connector 60b/50b with a proximate end and distal end at each of 62b and 52b, inner surface facing the buccal side and outer surface opposite, upper and lower surfaces, first and second lateral sides at ends 62b and 52b, channel inside sleeve 50b), a first receiving portion at the proximal end having a first opening, and a second receiving portion at the distal end having a second opening (col 3 ln 00-15, eyelets at ends 62b/52b are first and second openings in receiving portions), wherein the laterally extending support of the right side connector mount of the upper dental tray fits within the first opening of the first receiving portion so that the exterior surface of the laterally extending support faces the interior surface of the proximal end of the right side connector (col 3 ln 00-15, Annotated Fig 2, Fig 1, Annotated Fig 1), and wherein the laterally extending support of the right side connector mount of the lower dental tray fits within the second opening of the second receiving portion so that the exterior surface of the laterally extending support faces the interior surface of the distal end of the right side connector (col 3 ln 00-15, Annotated Fig 2, Fig 1, Annotated Fig 1); and a left side connector having a proximal end, a distal end, an inner surface, an outer surface, an upper surface, a lower surface, a first lateral side, a second lateral side, an interior channel between the first lateral side and the second lateral side (Annotated Fig 2, Fig 1, Annotated Fig 1, left side connector 60a/50a with a proximate end and distal end at each of 62a and 52a, inner surface facing the buccal side and outer surface opposite, upper and lower surfaces, first and second lateral sides at ends 62a and 52a, channel inside sleeve 50a), a first receiving portion at the proximal end having a first opening, and a second receiving portion at the distal end having a second opening (col 3 ln 00-15, eyelets at ends 62a/52a are first and second openings in receiving portions), wherein the laterally extending support of the left side connector mount of the upper dental tray fits within the first opening of the first receiving portion so that the exterior surface of the laterally extending support faces the interior surface of the proximal end of the right side connector (col 3 ln 00-15, Annotated Fig 2, Fig 1, Annotated Fig 1), and wherein the laterally extending support of the left side connector mount of the lower dental tray fits within the second opening of the second receiving portion so that the exterior surface of the laterally extending support faces the interior surface of the -5-PATENTSML-1O1OUSdistal end of the right side connector (col 3 ln 00-15, Annotated Fig 2, Fig 1, Annotated Fig 1).
Strong is silent on and a backstop secured to the upper dental tray, the backstop comprising an engagement surface facing posteriorly towards the laterally extending support, wherein the backstop is spaced apart from the laterally extending support; and-3-PATENTSML-1O1OUS a backstop secured to the upper dental tray, the backstop comprising an engagement surface facing posteriorly towards the laterally extending support, wherein the backstop is spaced apart from the laterally extending support; and a backstop secured to the lower dental tray, the backstop comprising an engagement surface facing anteriorly toward the laterally extending support, wherein the backstop is spaced apart from the laterally extending support; and a backstop secured to the lower dental tray, the backstop comprising an engagement surface facing anteriorly toward the laterally extending support, wherein the backstop is spaced apart from the laterally extending support; and the exterior surface of the proximal end of the right side connector faces the engagement surface of the backstop of the upper dental tray, and the exterior surface of the distal end of the right side connector faces the engagement surface of the backstop of the lower dental tray; and the exterior surface of the proximal end of the right side connector faces the engagement surface of the backstop of the upper dental tray, and the exterior surface of the distal end of the right side connector faces the engagement surface of the backstop of the lower dental tray, wherein the right side connector and the left side connector each comprise a first lateral member and a second lateral member, the first lateral member and the second lateral member each having an inner surface, wherein the flange of each laterally extending support is wider than the distance between the inner surface of the first lateral member and the inner surface of the second lateral member of the right side connector and the left side connector, and wherein the first lateral member and the second lateral member of the right side connector and the left side connector are sufficiently elastically deformable to be able to fit over the flange and to place the post within the interior channel of the connector.
Cleary teaches an analogous interconnecting member 14 having an upper and lower hinge connector 16/24 a backstop 17 secured to the upper dental tray (Fig 4, Fig 3, hinge 16 with backstop 17 indirectly attached to upper dental system 42/38), the backstop comprising an engagement surface facing posteriorly towards the laterally extending support (Annotated Fig 4, Fig 3, back stop 17 shown to have a posterior facing surface when in the mouth of a user), wherein the backstop is spaced apart from the laterally extending support (Annotated Fig 4); and a backstop secured to the lower dental tray (Fig 6, backstop 26), the backstop comprising an engagement surface facing anteriorly towards the laterally extending support (Fig 3, Fig 8, upper surface of backstop 26 interpreted to be anterior facing when in the angled mouth of a user as shown in Fig 3), wherein the backstop is spaced apart from the laterally extending support (Fig 6, engagement surface 32); and the exterior surface of the proximal end of the right side connector faces the engagement surface of the backstop of the upper dental tray, and the exterior surface of the distal end of the right side connector faces the engagement surface of the backstop of the lower dental tray (Annotated Fig 4, Fig 7, connector 14 with exterior surfaces facing the backstops).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).
Strong/Cleary discloses the device as discussed above. 
Strong/Cleary is silent on wherein the right side connector and the left side connector each comprise a first lateral member and a second lateral member, the first lateral member and the second lateral member each having an inner surface, wherein the flange of each laterally extending support is wider than the distance between the inner surface of the first lateral member and the inner surface of the second lateral member of the right side connector and the left side connector, and wherein the first lateral member and the second lateral member of the right side connector and the left side connector are sufficiently elastically deformable to be able to fit over the flange and to place the post within the interior channel of the connector.
	Baratier et al teaches an analogous left and right lateral link system 7300 each with a post 7312/7322 with a flange 7313/7323 and each connector 7323/7310, wherein the right side connector and the left side connector each comprise a first lateral member and a second lateral member (Fig 10d, Fig 10b, slots with lateral extending inner surface sides 7132/7232), the first lateral member and the second lateral member each having an inner surface (Fig 10d, Fig 10b, slots with lateral extending inner surface sides 7132/7232), wherein the flange of each laterally extending support is wider than the distance between the inner surface of the first lateral member and the inner surface of the second lateral member of the right side connector and the left side connector (Fig 8d, flange is wider than the width of the slot to prevent unwanted removal there from), and wherein the first lateral member and the second lateral member of the right side connector and the left side connector are sufficiently elastically deformable to be able to fit over the flange and to place the post within the interior channel of the connector (Fig 8e, as the flange fits onto the slot and lock into place when located then no elasticity is required, so any elasticity of the slots would meet the claim limitation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connectors and posts of Strong/Cleary to have the connections and shapes as taught by Baratier et al in order to allow for a secure connection with easy removal (Baratier et al [0016]). 

    PNG
    media_image1.png
    805
    747
    media_image1.png
    Greyscale

Annotated Fig 2, Strong

    PNG
    media_image2.png
    474
    775
    media_image2.png
    Greyscale

Annotated Fig 1, Strong

    PNG
    media_image3.png
    493
    567
    media_image3.png
    Greyscale

Annotated Fig 4, Cleary
With respect to claim 2, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1, wherein the connector mounts of the upper dental tray and/or the lower dental tray are integrally formed with the upper dental tray (Strong col 5 ln 00-10, connector mounts are screwed onto the dental tray to for a single integral unit for use. The claimed phrase “integrally formed” is being treated as a product by process limitation; that is, that the device of the apparatus is assembled or formed into a single unit.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113).  
With respect to claim 3, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1, wherein the laterally extending support and the backstop of one or more of the connector mounts are attached to a base, and wherein the base is secured to the upper dental tray or the lower dental tray (Strong Fig 2, mounts 30 connected to bases 70 and 80 of the upper and lower trays) (Cleary Fig 1, Fig 2, backstops of hinges 16/24 attached to the upper and lower trays).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).
With respect to claim 4, Strong/Cleary/Baratier et al discloses The oral appliance of claim 3, wherein the laterally extending support and the backstop are integrally formed with the base (Cleary Fig 1, Fig 2, backstops of hinges 16/24 made integral with the system as they work together and are not intended to be separated in use).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).
With respect to claim 5, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1, wherein the flange of the laterally extending support of one or more of the connector mounts extends circumferentially around the distal end of the laterally extending support (Strong Fig 3, Fig 1, col 3 ln 00-5, flange 42 extending circumferentially around the distal end 40).  
With respect to claim 6, Strong/Cleary/Baratier et al discloses The oral appliance of claim 5, wherein the flange has a circular outer rim (Strong Fig 3, Fig 1, col 3 ln 00-5, circular flange 42).  
With respect to claim 9, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1, wherein the engagement surface of each of the backstops is substantially planar (Cleary Fig 6, Fig 7, each backstop is planar as it is rectangular in cross section, the engagement surface has not been defined to include the whole of the backstop so since at least a portion of each of the backstops is planar the limitation is met).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).
With respect to claim 10, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1, wherein the engagement surface of the backstop is radiused (Cleary Fig 6, Fig 7, each backstop has a curvature, the engagement surface has not been defined to include the whole of the backstop so since at least a portion of each of the backstops is curved the limitation is met). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge points of Strong to have the backstops as taught by Cleary in order to limit the swing motion of the system when the mouth is closed and to ensure the pivot and connectors remain in the desired position (Cleary col 7 ln 25-30, col 6 ln 5-15).
With respect to claim 12, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1, wherein the right side connector and the left side connector of the lower dental tray are positioned in the anterior portion of the upper dental tray adjacent to the subject's cuspid or first bicuspid (Strong Fig 1, Fig 2), and wherein the right side connector and the left side connector of the upper dental tray are positioned in the posterior portion of the lower dental tray adjacent to the subject's first or second molar (Strong Fig 2, Fig 1).  
With respect to claim 13, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1, wherein the first lateral member and the second lateral member are curved (Strong Annotated Fig 2, right and left connector divided into lateral sides thus lateral members, receiving portions of the later members are curved).  
With respect to claim 14, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1, wherein the receiving portions comprise at least one projection which extends inwardly from the interior surface of at least one of the connectors (Strong Annotated Fig 1, receiving portions obviously have some level of thickness, the thickness is interpreted to be an inward projection from the outer most surface).  
With respect to claim 15, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1, wherein the dental trays are formed from a soft plastic material (Strong col 7 ln 5-10, soft layer of laminate).  
With respect to claim 19, Strong/Cleary/Baratier et al discloses A method of treating snoring and/or sleep apnea comprising the step of providing the oral appliance of claim 1 to a subject in need thereof (Strong col 1 ln 10-20, col 4 ln 15).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strong/Cleary/Baratier et al as applied to claim 1 above, and further in view of Sweeney et al (US 2014/0020691).
With respect to claim 11, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1.
Strong/Cleary/Baratier et al is silent on wherein the right side connector and the left side connector of the upper dental tray are positioned in the anterior portion of the upper dental tray adjacent to the subject's cuspid or first bicuspid, and wherein the right side connector and the left side connector of the lower dental tray are positioned in the posterior portion of the lower dental tray adjacent to the subject's first or second molar.  
Sweeney et al teaches an analogous sleep apnea device ([0003]) having upper and lower dental tray 12/14 and a connecting member 32 in between, which connects two mounts 20/40, wherein the connector of the upper dental tray 12 is positioned in the anterior portion of the upper dental tray adjacent to the subject's cuspid or first bicuspid (Fig 1), and wherein the connector of the lower dental tray is positioned in the posterior portion of the lower dental tray adjacent to the subject's first or second molar (Fig 1).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the mounts and thus the location of the connectors of Strong/Cleary/Baratier et al to be located as taught by Sweeney et al as it may be beneficial for an individual user to have a different level and amount of movement and to increase comfort (Sweeney et al [0032], [0033]).

Claim 16-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Strong/Cleary/Baratier et al as applied to claim 1 above, and further in view of Kuo (US 2010/0129763).
With respect to claim 16, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1.
Strong/Cleary/Baratier et al is silent on further comprising a first orthodontic tray and a second orthodontic tray, wherein the first orthodontic tray can be received-7-PATENTSML-1O1OUS within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray.
Kuo teaches an analogous intraoral device with an upper and lower tray 148/146 which are spatially restricted relative to each other further comprising a first orthodontic tray 142 and a second orthodontic tray 144 (Fig 8B), wherein the first orthodontic tray can be received-7-PATENTSML-1O1OUS within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray (Fig 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary/Baratier et al to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 
With respect to claim 17, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1.
Strong/Cleary/Baratier et al is silent on further comprising a series of first orthodontic trays and a series of second orthodontic trays, wherein each of the orthodontic trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw, wherein the first orthodontic trays can be received within the receptacle of the upper dental tray and the second orthodontic trays can be received within the receptacle of the lower dental tray.  
Kuo teaches an analogous intraoral device with an upper and lower tray 148/146 which are spatially restricted relative to each other a series of first orthodontic trays and a series of second orthodontic trays (Fig 8B, a first orthodontic tray 142 and a second orthodontic tray 144, [0024], series of orthodontic trays), wherein each of the orthodontic trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw ([0023], [0024]), wherein the first orthodontic trays can be received within the receptacle of the upper dental tray and the second orthodontic trays can be received within the receptacle of the lower dental tray (Fig 8B, orthodontic trays 144/146 within dental trays 148/146).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary/Baratier et al to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 
With respect to claim 18, Strong/Cleary/Baratier et al discloses The oral appliance of claim 1.
Strong/Cleary/Baratier et al is silent on further comprising a series of upper dental trays and a series of lower dental trays, wherein each of the upper dental trays and lower dental trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw.  
Kuo teaches an analogous intraoral device with an upper and lower tray 148/146 which are spatially restricted relative to each other further comprising a series of first orthodontic tray 142 and a series of second orthodontic tray 144 (Fig 8B, orthodontic trays interpreted to be part of the dental tray although they are changeable and in a series), wherein the first orthodontic tray can be received-7-PATENTSML-1O1OUS within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray (Fig 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary/Baratier et al to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 
With respect to claim 21, Strong/Cleary/Baratier et al discloses The method of claim 19.
Strong/Cleary/Baratier et al is silent on wherein the oral appliance comprises a series of upper dental trays and a series of lower dental trays, wherein each of the upper dental trays and the lower dental trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw, and wherein the series of upper dental trays and lower dental trays are provided to the subject.  
Kuo teaches an analogous intraoral device with an upper and lower tray 148/146 which are spatially restricted relative to each other a series of first orthodontic trays and a series of second orthodontic trays (Fig 8B, a first orthodontic tray 142 and a second orthodontic tray 144, [0024], series of orthodontic trays), wherein each of the orthodontic trays in the series comprises a different configuration in order to change the position of the subject's teeth and/or the shape of the subject's jaw ([0023], [0024]), and wherein the series of upper dental trays and lower dental trays are provided to the subject (Fig 8B. [0023]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary/Baratier et al to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 
With respect to claim 22, Strong/Cleary/Baratier et al discloses The method of claim 19.
Strong/Cleary/Baratier et al is silent on wherein a first orthodontic tray and a second orthodontic tray are further provided, and wherein the first orthodontic tray can be received within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray.
Kuo teaches an analogous intraoral device with an upper and lower tray 148/146 which are spatially restricted relative to each other further comprising a first orthodontic tray 142 and a second orthodontic tray 144 (Fig 8B), wherein the first orthodontic tray can be received-7-PATENTSML-1O1OUS within the receptacle of the upper dental tray and the second orthodontic tray can be received within the receptacle of the lower dental tray (Fig 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Strong/Cleary/Baratier et al to have the orthodontic inner trays as taught by Kuo in order to reposition teeth in addition to the controlling of jaw movement relative to each other (Kuo [0023]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786